Case 1:19-cv-00493-JJM-PAS Document 22 Filed 11/02/20 Page 1 of 2 PageID #: 176




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND



 ANA CHERI MORELAND, et al.,
                                                        Case No. 19-cv-493 (JJM) (PAS)
                                       Plaintiffs,

        - against -

 ATWELLS REALTY CORP. d/b/a CLUB
 DESIRE, et al.
                             Defendants.


                                STIPULATION OF DISMISSAL

        It is hereby stipulated and agreed, by and between the undersigned, that all claims in this

 action against each defendant are hereby dismissed and discontinued with prejudice and without

 attorneys’ fees, expenses and costs to any party.


 THE CASAS LAW FIRM, P.C.                      MORRISON MAHONEY LLP

    /s/ John V. Golaszewski                          /s/ Mark T. Nugent
    John V. Golaszewski                              Mark T. Nugent
    1740 Broadway, 15th Floor                        10 Weybosset Street, Suite 900
    New York, New York 10019                         Providence, Rhode Island 02903
    T: 646.872.3178                                  T: 401.331.4660
    Attorneys for Plaintiffs                         Attorneys for Defendants
    Admitted pro hac vice

     And

     /s/ Paul Sullivan
     Paul V. Sullivan, #5712
     Sullivan Law Offices, PC
     33 Broad Street, Suite 302
     Providence, RI 02903
     Tel: (401) 861-9900
     Fax: (401) 861-9977
     psullivan@psullivanlaw.com



                                                -1-
Case 1:19-cv-00493-JJM-PAS Document 22 Filed 11/02/20 Page 2 of 2 PageID #: 177




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 26th day of October, 2020, the foregoing was electronically
 filed with the U.S. District Court Clerk, District of Rhode Island, by using the CM/ECF system,
 which will send a notice of electronic filing to all CM/ECF participants.

                                                     /s/ John V. Golaszewski




                                               -2-
